DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 6/30/2021 has been entered. Claims 1, 5, 11, 15, and 18 were amended, and claim 2 was cancelled. Thus, claims 1 and 3-20 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “an airway device interface” in claim 1 line 4 does not have proper antecedent basis in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the limitation “via rigid tubing connecters” in line 3 is not supported by the Applicant’s original disclosure, and is thus new matter.
Regarding claim 20, the limitation “via rigid tubing connecters” in lines 2-3 is not supported by the Applicant’s original disclosure, and is thus new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claims 3-10 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell (US 6,098,617).
Regarding claim 1, as best understood, Connell discloses an airway adjunct (lines 94, 96 on airway 92) (Fig. 7; abstract) adapted to secure to an airway device (clamp or tape used to secure the lines 94, 96 to airway 92) (Fig. 7; col. 7, lines 1-2), the airway device having an internal airway volume defined by a plurality of internal-facing surfaces of the airway device (inner walls of airway 92 define an internal volume) (Fig. 7), the airway adjunct comprising: 
an airway device interface comprising a point where the airway adjunct meets the airway device (as clamp or tape is used to secure the lines 94, 96 to airway 92, the clamp or tape has is the point at which the lines 94, 96 meet airway 92) (Fig. 7; col. 7, lines 1-2);

a gas sampling tube (carbon dioxide sampling line 96) (Fig. 7) comprising a second internal terminal end (opening at end of leg 96B) (Fig. 7) and a second port at an opposite end of the gas sampling tube from the second internal terminal end (connector 102 at end of leg 96A) (Fig. 7), the gas sampling tube holding the second port in a fixed position relative to the airway device interface (the clamp or tape affixes the lines 94, 96 to airway 92, thus the lines 94, 96 and their respective connectors 100, 102 are fixed to the airway 92) (Fig. 7; col. 7, lines 1-2); 
the second internal terminal end being offset at least one millimeter from the first internal terminal end (line 96 is longer in the longitudinal direction than line 94, thus the ends of 96B and 94B are offset from each other longitudinally; the carbon dioxide line 96 is substantially longer than oxygen delivery line 94, and thus one of ordinary skill in the art would inherently know the difference in length between the two lines to be greater than at least one millimeter) (Fig. 7; col. 6, lines 36-58), the offset being in a longitudinal direction and away from the second port, such that the second terminal end can be positioned farther into the airway device than the first terminal end (96B is farther into airway 92 than 94B) (Fig. 7; col. 6, lines 36-58); 

Regarding claim 3, Connell discloses wherein the airway device comprises an oropharyngeal airway device (airway can be oral) (abstract).
Regarding claim 4, Connell discloses wherein the airway device comprises a nasopharyngeal airway device (airway can be nasopharyngeal) (abstract).
Regarding claim 7, Connell discloses the gas administration tube comprises a first elbow bend and the gas sampling tube comprises a second elbow bend (oxygen delivery line 94 has a bent portion 94C; CO2 sample line 96 has a bent portion 96C) (Fig. 7).
Regarding claim 11, Connell discloses a method of maintaining a patient's airway (airway to prevent obstruction of a patient’s pharyngeal region) (col. 1, lines 19-31), comprising: 
providing an airway assembly (airway 92 with lines 94, 96) (Fig. 7), the airway assembly comprising: Page 3 of 13Application No.: 16/803,880Attorney Docket No.: KBPR-002UTIL_Ti Response to Office Action dated May 13, 2020 
an internal airway volume defined by a plurality of internal-facing surfaces of a tubular body (inner walls of airway 92 define an internal volume) (Fig. 7), the airway adjunct comprising: 
a gas administration tube (oxygen delivery line 94) (Fig. 7) comprising a first internal terminal end (opening at end of leg 94B) (Fig. 7) and a first port at an opposite end of the gas administration tube from the first internal terminal end (end of leg 94A with opening to connector 100) (Fig. 7), the gas administration tube holding the first port in a fixed position relative to the tubular body (the clamp or tape affixes the lines 94, 96 to airway 92, thus the 
a gas sampling tube (carbon dioxide sampling line 96) (Fig. 7) comprising a second internal terminal end (opening at end of leg 96B) (Fig. 7) and a second port at an opposite end of the gas sampling tube from the second internal terminal end (end of leg 96A with opening to connector 102) (Fig. 7), the gas sampling tube holding the second port in a fixed position relative to the tubular body (the clamp or tape affixes the lines 94, 96 to airway 92, thus the lines 94, 96 and their respective connectors 100, 102 are fixed to the airway 92) (Fig. 7; col. 7, lines 1-2); 
the second internal terminal end being offset at least one millimeter from the first internal terminal end (line 96 is longer in the longitudinal direction than line 94, thus the ends of 96B and 94B are offset from each other longitudinally; the carbon dioxide line 96 is substantially longer than oxygen delivery line 94, and thus one of ordinary skill in the art would inherently know the difference in length between the two lines to be greater than at least one millimeter) (Fig. 7; col. 6, lines 36-58), the offset being in a longitudinal direction and away from the second port, such that the second terminal end is positioned farther into the patient's airway than the first terminal end (96B is farther into airway 92 than 94B) (Fig. 7; col. 6, lines 36-58); 
and the longitudinal direction being defined as a direction parallel to an airway flow direction of the airway assembly; inserting the airway assembly into the patient's airway (direction along which the lengths of airway 92 and lines 94, 96 are shown to extend, and in which air would flow into a patient) (Fig. 7).
Regarding claim 12, Connell discloses further comprising attaching an airway adjunct to an airway device, thereby forming the airway assembly, the airway adjunct comprising the gas administration tube and the gas sampling tube  (clamp or tape used to secure the lines 94, 96 to airway 92) (Fig. 7; col. 7, lines 1-2).
Regarding claim 13, Connell discloses further comprising connecting a tubing between the second port and a carbon dioxide monitoring machine (connector 102 to capnograph) (Fig. 7; col. 3, lines 64-67; col 4, lines 1-3).
Regarding claim 14, Connell discloses further comprising connecting a tubing between the first port and an oxygen supply (connector 100 to source of inhalant gas) (Fig. 7; col. 3, lines 64-67; col 4, lines 1-3).
Regarding claim 15, Connell discloses an airway assembly (device for use with a conventional oral or nasopharyngeal airway) (abstract) comprising: 
a housing (airway 92 excluding rim 92D) (Fig. 7) having a plurality of internal-facing surfaces defining an internal airway volume (inner walls of airway 92 define an internal volume) (Fig. 7); 
a gas administration tube (oxygen delivery line 94) (Fig. 7) comprising a first internal terminal end within the housing (opening at end of leg 94B) (Fig. 7) and a first port, outside of the housing, at an opposite end of the gas administration tube from the first internal terminal end (connector 100 at end of leg 94A) (Fig. 7), the gas administration tube holding the first port in a fixed position relative to the housing (the clamp or tape affixes the lines 94, 96 to airway 92, thus the lines 94, 96 and their respective connectors 100, 102 are fixed to the airway 92) (Fig. 7; col. 7, lines 1-2);

the second internal terminal end being offset at least one millimeter from the first internal terminal end (line 96 is longer in the longitudinal direction than line 94, thus the ends of 96B and 94B are offset from each other longitudinally; the carbon dioxide line 96 is substantially longer than oxygen delivery line 94, and thus one of ordinary skill in the art would inherently know the difference in length between the two lines to be greater than at least one millimeter) (Fig. 7; col. 6, lines 36-58), the offset being in a longitudinal direction and away from the second port, such that the second terminal end is positioned farther into the airway assembly than the first terminal end (96B is farther into airway 92 than 94B) (Fig. 7; col. 6, lines 36-58); 
and the longitudinal direction being defined as a direction parallel to an airway flow direction of the airway assembly (direction along which the lengths of airway 92 and lines 94, 96 are shown to extend, and in which air would flow into a patient) (Fig. 7).
Regarding claim 16, Connell discloses wherein the airway assembly comprises an airway adjunct (both lines 94, 96) (Fig. 7) secured to an airway device (whole airway 92 including rim 
Regarding claim 17, Connell discloses wherein the airway device comprises an oropharyngeal airway device or a nasopharyngeal airway device (airway can be oral or nasopharyngeal) (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connell as applied to claims 1 and 15-16 above, and further in view of Rockwell et al. (US 2019/0125213 A1).
Regarding claims 5 and 18, Connell discloses the invention as previously claimed, but does not disclose further comprising a clamping tab integrated with the airway adjunct, the clamping tab adapted to secure the airway adjunct to a collar of the airway device.
However, Rockwell teaches a system for monitoring carbon dioxide in an oral airway (Rockwell; para. [0001]) comprising clamping tab integrated with the airway adjunct (attachment plate 410 has tabs 442, 444, 446, 448) (Rockwell; Figs. 6-11, para. [0043]) the clamping tab adapted to secure the airway adjunct to a collar of the airway device (tabs 442, 444, 446, 448 hook onto the flange of the airway 140) (Rockwell; Figs. 6-11, para. [0043]).

Regarding claim 8, Rockwell teaches further comprising an adjunct body (attachment plate 410 excluding the tabs 442, 444, 446, 448) (Rockwell; Figs. 6-11), wherein the gas administration tube and the gas sampling tube pass through the adjunct body (attachment plate 410 holds lines 420, 430 in portions 414, 416) (Rockwell; Figs. 6-8; para. [0043]).
Regarding claim 9, Rockwell teaches further comprising a ventilation through-hole in the adjunct body (hole in the middle of attachment plate 410) (Rockwell; Fig. 8).
Regarding claims 10 and 20, Rockwell teaches discloses wherein the first port and the second port are connected to the airway adjunct device via rigid tubing connectors (portions 414, 416 of the attachment body hold lines 420, 430; attachment body is rigid) (Figs. 6-8; para. [0032], para. [0043]).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connell as applied to claims 1 and 16 above, and further in view of Hauge (US 8,443,797 B2).
Regarding claim 6, Connell discloses the invention as previously claimed, but does not disclose further comprising a ridge adapted to secure the airway adjunct into a throat of the airway device by a friction fit between the ridge and at least one of the internal-facing surfaces of the airway device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Connell device to include a Hauge adaptor 20 to hold the tubes, such that there is a ridge adapted to secure the airway adjunct into a throat of the airway device by a friction fit between the ridge and at least one of the internal-facing surfaces of the airway device, as taught by Hauge, for the purpose of better securing the tubes in place (Hauge; Fig. 5; col. 1, lines 43-51).
Regarding claim 19, Hauge teaches wherein the airway adjunct further comprises a ridge adapted to secure the airway adjunct into a throat of the airway device by a friction fit between the ridge and at least one of the internal-facing surfaces of the housing (the narrower section of adaptor 20 fits in contact with inner walls of the elongated body 12) (Hauge; Fig. 5).
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
On page 8 in the “Claim Objections” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections.
On page 9 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims 10 and 20 should not be rejected under 35 U.S.C. 112(a) as the originally filed specification conveys that the tubing connectors are inherently rigid, since the drawings show the tubing connectors as having sharp edged elbow bends that hold their shape. However, the Examiner respectfully disagrees. Structures can be both non-rigid and have sharp edges. For example, a rectangular kitchen sponge has multiple well-defined sharp edges along its perimeter. Therefore, the shape of something does not inherently determine its structural rigidity. As the Applicant’s original disclosure also does not describe the tubing connectors as holding their shape or resisting deformation, and it is impossible the tell from the Applicant’s drawings how much force, if any, is applied by other structures to the tubing connectors which is resisted by the tubing connectors, the limitation of the tubing connectors being rigid as claimed in claims 10 and 20 is still being rejected under 35 U.S.C. 112(a) for comprising new matter as discussed above.
On page 10 in the third paragraph of the Applicant’s remarks, the Applicant argues that the Wondka reference cannot teach the newly amended claim 1. However, as the Examiner does not use the Wondka reference in the 35 U.S.C. 102(a)(1) rejection of the newly amended claim 1, this argument is moot.
On page 10 in the last paragraph of the Applicant’s remarks, the Applicant argues that the Connell reference cannot teach the newly amended limitations of holding the first and second ports of the respective gas administration and gas sampling tubes in a fixed position relative to the airway device in claim 1, as the lines 94, 96 are flexible/bendable tubes. However, the Examiner respectfully disagrees. According to the Merriam-Webster Dictionary, 
On page 11 in the last two paragraphs and page 12 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the Wondka reference is non-analogous art to the Connell reference. However, as the Examiner is no longer using the Wondka reference to reject the Applicant’s claimed invention, this argument is moot.
On page 14 of the Applicant’s remarks, the Applicant argues that Rockwell teaches away from the Connell reference since Rockwell teaches the CO2 line extends farther into the airway than the O2 line which can lead to washout, and thus there is no motivation to combine the references. However, the Examiner respectfully disagrees. The Rockwell reference is not being used to modify the position or lengths of the Connell lines. Rather, the Rockwell reference is used to teach the claimed structures of a clamping tab, an adjunct body, a ventilation through-hole, and rigid tubing connectors, none of which affect the length or position of the Connell lines when the Connell reference is modified to include those limitations. Thus, the modified Connell device can still be used for its intended purpose, and the combination of Connell and Rockwell as detailed in the rejections above does not teach away from the intended use of Connell.
On page 16 in the third paragraph of the Applicant’s remarks, the Applicant argues that one of ordinary skill in the art would not recognize the securing member supports 22 of Hauge to be a ridge as claimed in claim 6, thus Hauge does not teach the claimed ridge limitation. 
On page 16 in the fourth and fifth paragraphs of the Applicant’s remarks, the Applicant argues that the securing member supports 22 of Hauge do not form a friction fit with the airway device’s internal volume surface as claimed in claim 6, thus Hauge does not teach the friction fit limitation. However, the Examiner respectfully disagrees. The securing supports are not used to teach the claimed friction fit, but rather the adaptor inside the elongate body is used to teach this limitation. As shown in Fig. 5, the Hauge adaptor fits in physical contact with inner walls of the elongated body. As the two structures are contacting each other with an outer surface of the adaptor in physical contact with an inside surface of the elongated body, there is friction between the two structures. Thus, Hauge teaches the friction fit limitation as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785